Citation Nr: 0907841	
Decision Date: 03/04/09    Archive Date: 03/12/09

DOCKET NO.  05-33 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a heart condition.

2.  Entitlement to service connection for hypertension, to 
include as secondary to diabetes.

3.  Entitlement to service connection for mixed hemorrhoids, 
to include as secondary to diabetes.

4.  Entitlement to service connection for actinic keratosis, 
to include as secondary to diabetes.

5.  Entitlement to service connection for onychomycosis, to 
include as secondary to diabetes.

6.  Entitlement to service connection for seborrheic 
keratosis, to include as secondary to diabetes.

7.  Entitlement to service connection for tabular adenoma, to 
include as secondary to diabetes.

8.  Entitlement to service connection for skin blisters, to 
include as a result of herbicide exposure.

9.  Entitlement to service connection for tinea pedis, to 
include as secondary to diabetes.

10.  Entitlement to service connection for anxiety.

11.  Entitlement to service connection for depression.

12.  Entitlement to service connection for diverticulosis.

13.  Entitlement to service connection for high cholesterol.

14.  Entitlement to service connection for trace 
microhematuria.

15.  Entitlement to service connection for a disorder 
manifested by sleep disturbances.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

M. McBrine, Counsel


INTRODUCTION

The Veteran served on active duty from March 1962 to March 
1964, and from July 1994 to August 1994.  The Veteran also 
had significant additional periods of service in the Army 
National Guard.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Albuquerque, New Mexico, that denied the Veteran's claims on 
appeal.  A hearing before the undersigned Veterans Law Judge 
at the RO was held in December 2008.

The issues of entitlement to service connection for 
hypertension, a heart condition, anxiety, depression, and a 
sleep disorder are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

In March 2008, prior to the promulgation of a decision in the 
appeal, the Board received notification from the appellant 
and his representative that a withdrawal of this appeal, as 
to the issues of service connection for hemorrhoids, actinic 
keratosis, onychomycosis, seborrheic keratosis, tabular 
adenoma, skin blisters, tinea pedis, diverticulosis, high 
cholesterol, and trace microhematuria, was requested.




CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal by the 
appellant, as to the issues of hemorrhoids, actinic 
keratosis, onychomycosis, seborrheic keratosis, tabular 
adenoma, skin blisters, tinea pedis, diverticulosis, high 
cholesterol, and trace microhematuria, have been met.  
38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. 
§§ 20.202, 20.204 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal 
which fails to allege specific error of fact or law in the 
determination being appealed.  A Substantive Appeal may be 
withdrawn in writing at any time before the Board promulgates 
a decision.  38 C.F.R. § 20.202 (2008).  Withdrawal may be 
made by the appellant or by his or her authorized 
representative.  38 C.F.R. § 20.204 (2008).  

At the Veteran's hearing before the undersigned Veterans Law 
Judge in December 2008, the Veteran and his representative 
indicated that they wished to continue his appeal only as to 
the issues of service connection for a heart disability, 
hypertension, anxiety, depression, and a sleep disorder.  The 
Veteran and his representative at that time indicated that 
they wished all 10 other issues to be withdrawn.  As that 
hearing transcript is now of record, the requirements for 
withdrawal of the Veteran's remaining claims have been met.

As the appellant has withdrawn his appeal as to the issues of 
hemorrhoids, actinic keratosis, onychomycosis, seborrheic 
keratosis, tabular adenoma, skin blisters, tinea pedis, 
diverticulosis, high cholesterol, and trace microhematuria, 
there remain no allegations of errors of fact or law for 
appellate consideration.  Accordingly, the Board does not 
have jurisdiction to review an appeal of these issues and 
they are dismissed.



ORDER

The Veteran's claim of entitlement to service connection for 
mixed hemorrhoids, to include as secondary to diabetes, is 
dismissed.

The Veteran's claim of entitlement to service connection for 
actinic keratosis, to include as secondary to diabetes, is 
dismissed.

The Veteran's claim of entitlement to service connection for 
onychomycosis, to include as secondary to diabetes, is 
dismissed.

The Veteran's claim of entitlement to service connection for 
seborrheic keratosis, to include as secondary to diabetes, is 
dismissed.

The Veteran's claim of entitlement to service connection for 
tabular adenoma, to include as secondary to diabetes, is 
dismissed.

The Veteran's claim of entitlement to service connection for 
skin blisters, to include as a result of herbicide exposure, 
is dismissed.

The Veteran's claim of entitlement to service connection for 
tinea pedis, to include as secondary to diabetes, is 
dismissed.

The Veteran's claim of entitlement to service connection for 
diverticulosis is dismissed.

The Veteran's claim of entitlement to service connection for 
high cholesterol is dismissed.

The Veteran's claim of entitlement to service connection for 
trace microhematuria is dismissed.



REMAND

As to the Veteran's claims of entitlement to service 
connection for hypertension and a heart condition, the 
Veteran, in his hearing testimony before the Board in 
December 2008, indicated that he had recently received 
treatment that week from his private physician, Dr. Leon, for 
heart problems.  The Veteran was told that those records were 
essential to the adjudication of his claim, and he indicated 
he would obtain those and associate them with the veteran's 
claims file, however, they have yet to be associated with the 
file.  As the Board has notice of outstanding relevant 
records, it must remand these issues in order that these 
records may be associated with the claims file, and the 
issues readjudicated with all relevant evidence considered.

As to the Veteran's claims of entitlement to service 
connection for anxiety, depression, and a sleep disorder, the 
Board notes that the majority of the Veteran's recent 
psychiatric treatment records show a diagnosis only of 
alcohol dependence, and a substance induced mood disorder.  
However, a September 2007 report of VA outpatient treatment 
diagnosed the Veteran with a mood disorder due to diabetes 
mellitus.  As such, the Board is of the opinion that the 
Veteran should be provided with a VA examination in order to 
determine whether the Veteran currently has any psychiatric 
condition related to service, to include as secondary to any 
service connected disability.  As the Veteran's sleep 
disorder may be related to, or part of, any diagnosed 
psychiatric disability, the Board finds that this issue 
should also be remanded for such a determination during the 
Veteran's VA examination.

In addition, during the Veteran's hearing testimony in 
December 2008, he produced an October 1986 report of 
examination in the service which showed episodes of anxiety 
and depression, however, this record does not appear to have 
been associated with the Veteran's claims file.  Therefore, 
upon remand, the RO should contact the Veteran to obtain a 
copy of this document, and any other relevant records the 
Veteran may have in his possession.



Accordingly, this case is REMANDED to the AMC for the 
following action:

1.  The AMC should contact the Veteran and 
request he provide the names and addresses 
of any health care providers who have 
recently treated him for heart or 
psychiatric conditions.  After any 
required releases have been obtained, 
please associate all identified records 
with the Veteran's claims folder, to 
include any records from the Veteran's 
private heart doctor, Dr. Leon, and any 
outstanding service records, including an 
October 1986 report of examination that is 
in the veteran's possession.

2.  After the above development has been 
completed, and the relevant records 
associated with the Veteran's claims 
folder, the Veteran should be provided 
with a VA medical examination to determine 
the etiology and severity of any current 
psychiatric disability.  All necessary 
testing should be undertaken.  The 
examiner should review the Veteran's 
claims file, including his service 
treatment records, and indicate such 
review in his examination report.  After a 
thorough review of the Veteran's claims 
file and a thorough examination of the 
Veteran, the examiner should offer an 
opinion, as to every psychiatric 
disability diagnosed, as to whether it is 
as least as likely as not (i.e., is there 
at least a 50 percent probability), that 
any diagnosed psychiatric disability is 
related to service, to include as related 
to any other service connected disability.  
The examiner should also note whether the 
Veteran currently has a sleep disorder, 
and if so, whether this is related to any 
of his psychiatric diagnoses.  All 
findings, and the reasons and bases 
therefore, should be set forth in detail.  

2.  Following the above, the AMC should 
readjudicate the Veteran's claims of 
entitlement to service connection for a 
heart condition, hypertension, anxiety, 
depression, and a sleep disorder.  In the 
event that any benefit sought is not 
granted, the appellant and his 
representative should be provided with a 
supplemental statement of the case and 
afforded a reasonable opportunity to 
respond thereto.  Thereafter, the case 
should be returned to the Board, if in 
order.

No action is required of the Veteran until he is notified by 
the AMC; however, the Veteran is advised that failure to 
cooperate by reporting for the examination may result in the 
denial of his claim.  38 C.F.R. § 3.655 (2008).  The 
appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
J. A. MARKEY
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


